DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 03/04/2022 has been received and considered. Claims 1-21 are presented for examination. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/04/2022 has been entered.

Allowability Notice
Claims 1-21 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance:
none of the prior art of record either alone or in combination disclose
claims 1, 8, "… an objective function that defines a cost of operating… and performing maintenance on the building equipment as a function of operating… and maintenance decisions… optimization of the objective function to generate a maintenance and replacement strategy… estimating a savings loss based on a predicted increase in consumption of… resources consumed by the building equipment during operation… from a deviation from the maintenance and replacement strategy…",
and claim 14, "… optimization of an objective function to generate a maintenance and replacement strategy for the building equipment… the objective function defining a cost of operating… and performing maintenance… as a function of operating… and maintenance decisions… an override of the maintenance and replacement strategy… removing a maintenance… or replacement decision… estimating a savings loss based on a predicted 
in combination with the remaining elements, steps, or features of the claimed invention. In addition, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that applicant's invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Regarding the rejections under 103, the rejections are rendered moot by the amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/JUAN C OCHOA/		3/10/22Primary Examiner, Art Unit 2146